Citation Nr: 1522937	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to April 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric claim as reflected on the title page.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim.  

As noted above, the Board has expanded the Veteran's claim to include psychiatric disorders in addition to PTSD.  As a result the Veteran must be provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.

The Board also notes that during his April 2015 Board hearing, the Veteran stated he received psychiatric and substance abuse treatment at the Tuscaloosa VA Medical Center (VAMC) soon after his discharge from active duty.  Development to obtain these records must be initiated, as those records could bear substantial probative value in the adjudication of this matter.  

A review of the Veteran's outpatient treatment notes from the Boston and Birmingham VAMCs shows he has received treatment for both bipolar disorder and symptoms consistent with PTSD.  The Veteran's STRs do not show treatment for or a diagnosis of an acquired psychiatric disorder.  Additionally, neither the Veteran's DD-214 nor his official military personnel file show foreign service or combat awards.  Therefore, the RO denied service connection for this disability as not incurred in service; however, the Veteran has reported he was exposed to substantial racial discrimination during his period of active duty.  Specifically, the Veteran has stated he was the only African American in his squadron, and that his chain of command engaged in disparate treatment of him compared to others in his unit.  Additionally, in January 2013 the Veteran provided a letter from his treating clinician at the Boston VAMC, which intimates a potential causal connection between his exposure to harassment in service and his subsequent development of psychiatric disability.  Although his clinician does not provide a sufficient nexus to establish service connection in this case, she does indicate the Veteran's exposure to prejudicial treatment in service caused him to experience "profound stress."

To date, the Veteran has not been afforded a VA examination.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds there is sufficient evidence to warrant a VA examination to determine whether any acquired psychiatric disorders present during the period of the claim are etiologically related to the Veteran's active service.   

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for psychiatric disability other than posttraumatic stress disorder.

2.  The RO or the AMC should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability, as well as the Veteran's post-service treatment records from the Tuscaloosa VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the Veteran should be provided a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements relative to having experienced racial discrimination in service, and assume such statements are credible for purposes of the opinions.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.   The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




